PRESS RELEASE CZN-TSX CZICF-OTCBB FOR IMMEDIATE RELEASE Canadian Zinc Reports Positive Metallurgical Test Results for Prairie Creek Mine Vancouver, British Columbia, June 4, 2009 - Canadian Zinc Corporation (TSX: CZN; OTCBB: CZICF) reports recent positive results from ongoing (Phase 5) metallurgical testing relating to its planned Prairie Creek zinc/lead/silver mine in the Northwest Territories of Canada. In late 2008 a 530 kg representative rock sample of mineralized vein material was extracted from multiple headings within the underground workings at the Prairie Creek Mine.The sample was composited at SGS Lakefield Research for large scale locked cycle testing with the objective of producing representative concentrates, tailings and process effluents using the actual proposed process flow sheet for the Prairie Creek Mine. This flow sheet has been presented in the Project Description Report, dated May 2008, submitted as part of the applications for operating permits, which are presently the subject of Environmental Assessment being carried out by the Mackenzie Valley Environmental Impact Review Board (“MVEIRB”). In addition, a large volume of representative mine water was also collected at that time and shipped to SGS Lakefield for use in the same locked cycle tests to better simulate actual site operating conditions. Metallurgical Test Results: Heavy Liquid Separation: Previous metallurgical studies incorporated a Heavy Liquid Separation (“HLS”) process applied to the Run of Mine (ROM) feed to optimize the existing mill at the Prairie Creek Mine by enhancing the metal grade entering into the flotation process, and thus reducing the amount of waste being needlessly processed.HLS is used in the laboratory to simulate the process of Dense Media Separation (”DMS”) which will be undertaken on a commercial scale. A composite ROM sample was stage crushed to a nominal ½ inch size.The composite was then screened at 14 mesh with the minus ½ inch and plus 14 mesh processed through a HLS plant.This resulted in 41% of the ROM composite being rejected as waste with a loss of only 2.5% total lead and 4.4% total zinc metal values.Waste rejection from the previous DMS studies averaged ~30%.The higher number in this recent case is a significant improvement but may relate to the inherent variability of dilution in the mining of mineralized vein structures to collect the bulk sample.The HLS test result is consistent with the previous studies in that it 1 demonstrated that a significant increase in mill throughput and grade can be achieved with a minimal loss of economic metals of less than 5%. The results of the HLS (DMS) test work are presented in the following table: Product Weight Assays % g/t % Distribution % PbT ZnT Pbox Znox Ag PbT ZnT Pbox Znox Ag Minus1/2" +14m HLS Sink 31.9 28.3 26.9 6.44 4.48 453 73.27 57.13 49.95 42.04 59.52 Minus 14m 27.1 11.0 21.3 6.81 5.64 339 24.23 38.49 44.95 45.03 37.90 Minus1/2" +14m HLS Float 41.0 0.75 1.6 0.51 1.07 15.2 2.50 4.38 5.10 12.93 2.57 ROM comp head (calc) 100 12.31 15.00 4.11 3.40 242 100 100 100 100 100 Mill Feed after HLS 59.0 20.35 24.33 6.61 5.01 401 97.5 95.6 94.9 87.1 97.4 T total sulphide and oxide The HLS enhanced plant mill feed was then combined, mixed, and crushed to 10 mesh in preparation for the locked cycle flotation test work. Locked Cycle Flotation Tests: After crushing and grinding the HLS enhanced mill feed was delivered into a locked cycle flotation test where concentrates of lead sulphide, zinc sulphide and lead oxide were generated.No separate zinc oxide flotation was completed since previous metallurgical studies indicated low concentrate grades and low recoveries for zinc oxide. The locked cycle tests were designed to produce concentrates, tailings and effluent for engineering, marketing and environmental studies and in using active means.
